SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14(a)(12) Inuvo, Inc. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of the transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: NOTICE OF 2 TO BE HELD ON JUNE 21, 2012 We will hold the 2012 Annual Meeting of stockholders of Inuvo, Inc. at The Penn Club of New York, Chestnut Boardroom, 4th Floor, 30 W 44th Street, New York, NY 10036 on June 21, 2012 at 9:30 a.m. local time.At the annual meeting you will be asked to vote on the following matters: ● the election of three Class I directors, ● the ratification of the appointment of Mayer Hoffman McCann P.C. as our independent registered public accounting firm, and ● any other business as my properly come before the meeting. The Board of Directors has fixed the close of business on May 7, 2012 as the Record Date for determining the stockholders that are entitled to notice of and to vote at the 2012 Annual Meeting and any adjournments thereof. All stockholders are invited to attend the annual meeting in person.Your vote is important regardless of the number of shares you own.Please vote your shares by proxy over the Internet by following the instructions provided in the Notice of Internet Availability of Proxy Materials, or, if you request printed copies of the proxy materials by mail, you can also vote by mail, by telephone or by facsimile. By Order of the Board of Directors /s/ Peter Corrao New York, New York Peter Corrao May 7, 2012 Chief Executive Officer and President Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be Held on June 21, 2012:This proxy statement, along with our Annual Report on Form 10-K for the year ended December 31, 2011, are available free of charge on our website www.inuvo.com. INUVO, INC. PROXY STATEMENT 2 TABLE OF CONTENTS Page No. General Information 1 Proposal 1 - Election of Class I Directors 2 Proposal 2 - Ratification of appointment of Mayer Hoffman McCann P.C. 4 Other Matters 5 Dissenter’s Rights 5 Corporate Governance 5 Executive Compensation 12 Principal Stockholders 22 Certain Relationships and Related Transactions 23 Stockholder Proposals to be Presented at the Next Annual Meeting 23 Availability of Annual Report on Form 10-K 24 Stockholders Sharing the Same Last Name and Address 24 Where You Can Find More Information 24 FORWARD-LOOKING STATEMENTS This proxy statement contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements are based on our current expectations and involve risks and uncertainties which may cause results to differ materially from those set forth in the statements. The forward-looking statements may include statements regarding actions to be taken in the future. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Forward-looking statements should be evaluated together with the many uncertainties that affect our business, particularly those set forth in the section on forward-looking statements and in the risk factors in Item 1.A of our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 as filed with the Securities and Exchange Commission on March 29, 2012 (the “2011 10-K”). Stockholders Should Read the Entire Proxy Statement Carefully Prior to Returning Their Proxies PROXY STATEMENT FOR 2 General Information The accompanying proxy is solicited by the Board of Directors of Inuvo, Inc. for use at our 2012 Annual Meeting of Stockholders to be held on June 21, 2012, or any adjournment or postponement thereof, for the purposes set forth in the accompanying Notice of 2012 Annual Meeting of Stockholders.The date of this proxy statement is May 7, 2012, the approximate date on which this proxy statement and the enclosed proxy were first sent or made available to our stockholders. This proxy statement and the accompanying proxy card are being mailed to owners of our common shares in connection with the solicitation of proxies by the Board of Directors for the 2012 Annual Meeting of Stockholders. This proxy procedure is necessary to permit all common stockholders, many of whom live throughout the United States and are unable to attend the 2012 Annual Meeting in person, to vote. We will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials and soliciting votes. Electronic Access.To access our proxy statement and 2011 10-K electronically, please visit our corporate website at www.inuvo.com.The information which appears on our website is not part of this proxy statement. Voting Securities.Only our stockholders of record as of the close of business on May 7, 2012, the Record Date for the 2012 Annual Meeting, will be entitled to vote at the meeting and any adjournment thereof. As of that date, there were 23,161,879 shares of our common stock issued and outstanding, all of which are entitled to vote with respect to all matters to be acted upon at the 2012 Annual Meeting. Each holder of record as of that date is entitled to one vote for each share held. In accordance with our by-laws, the presence of at least 33 1/3% of the voting power, regardless of whether the proxy has authority to vote on all matters, constitutes a quorum which is required in order to hold 2012 Annual Meeting and conduct business.Presence may be in person or by proxy.You will be considered part of the quorum if you voted on the Internet, by telephone, by facsimile or by properly submitting a proxy card or voting instruction form by mail, or if you are present and vote at the 2012 Annual Meeting. Votes for and against, abstentions and “broker non-votes” will each be counted as present for purposes of determining the presence of a quorum. Broker Non-Votes.A broker non-vote occurs when a broker submits a proxy card with respect to shares held in a fiduciary capacity (typically referred to as being held in “street name”) but declines to vote on a particular matter because the broker has not received voting instructions from the beneficial owner. Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote such shares on routine matters, but not on non-routine matters. The routine matter to be voted upon at our 2012 Annual Meeting is the ratification of the appointment of our independent registered public accounting firm.The remaining proposal to be voted on at our 2012 Annual Meeting is not considered a routine matter. Voting of Proxies.All valid proxies received prior to the meeting will be exercised.All shares represented by a proxy will be voted, and where a proxy specifies a stockholder’s choice with respect to any matter to be acted upon, the shares will be voted in accordance with that specification. If no choice is indicated on the proxy, the shares will be voted by the individuals named on the proxy card as recommended by the Board of Directors.A stockholder giving a proxy has the power to revoke his or her proxy, at any time prior to the time it is exercised, by delivering to our Corporate Secretary a written instrument revoking the proxy or a duly executed proxy with a later date, or by attending the meeting and voting in person. A stockholder wanting to vote in person at the 2012 Annual Meeting and holding shares of our common stock in street name must obtain a proxy card from his or her broker and bring that proxy card to the 2012 Annual Meeting, together with a copy of a brokerage statement reflecting such share ownership as of the Record Date. 1 Board of Directors Recommendations.The Board of Directors recommends a vote FOR proposals 1 and 2. Attendance at the Meeting.You are invited to attend the annual meeting only if you were an Inuvo stockholder or joint holder as of the close of business on May 7, 2012, the Record Date, or if you hold a valid proxy for the 2012 Annual Meeting. In addition, if you are a stockholder of record (owning shares in your own name), your name will be verified against the list of registered stockholders on the Record Date prior to your being admitted to the annual meeting.If you are not a stockholder of record but hold shares through a broker or nominee (in street name), you should provide proof of beneficial ownership on the Record Date, such as a recent account statement or a copy of the voting instruction card provided by your broker or nominee. The meeting will begin at 9:30 a.m. local time. Check-in will begin at 9:00 a.m. local time. Communication with our Board of Directors.You may contact any of our directors by writing to them c/o Inuvo, Inc., 143 Varick Street, New York, New York 10013. Each communication should specify the applicable director or directors to be contacted as well as the general topic of the communication. We may initially receive and process communications before forwarding them to the applicable director.We generally will not forward to the directors a stockholder communication that is determined to be primarily commercial in nature, that relates to an improper or irrelevant topic, or that requests general information about Inuvo.Concerns about accounting or auditing matters or communications intended for non-management directors should be sent to the attention of the Chairman of the Audit Committee at the address above. Our directors may at any time review a log of all correspondence received by Inuvo that is addressed to the independent members of the Board and request copies of any such correspondence. Who can help answer your questions?If you have additional questions after reading this proxy statement, you may seek answers to your questions by writing, calling or emailing: John B. Pisaris, Esq. General Counsel Inuvo, Inc. 143 Varick Street New York, New York10013 Telephone: (212) 231-2000 Telecopier: (561) 491-2716 email: john.pisaris@inuvo.com PROPOSAL 1 ELECTION OF CLASS I DIRECTORS The Board, upon recommendation by the Nominating, Corporate Governance and Compensation Committee, has nominated Messrs. Richard K. Howe, Charles D. Morgan and Joseph P. Durrett for re-election as Class I directors, each to hold office until the 2015 annual meeting of stockholders or until his successor has been duly elected and qualified. The following is biographical information on the current members of our Board of Directors: Directors Standing for Election as Class I Directors Name Age Positions Director Since Richard K. Howe 49 Executive Chairman of the Board Charles D. Morgan 69 Director Joseph P. Durrett 66 Director Richard K. Howe.Mr. Howe has been a member of our Board of Directors since November 2008, and has served as Executive Chairman of the Board since March 2012.Previously, he served as our President and Chief Executive Officer from November 2008 until March 2012. Prior to joining Inuvo, Mr. Howe served as Chief Marketing/Business Strategy and M&A Officer at Axciom Corporation (NasdaqGS: ACXM), a multi-channel marketing, technology, data and services provider, which he joined in 2004. From 2001 to 2004, he served as general manager of Global Marketing Services (GMS) at Fair Isaac &Company (NYSE: FICO), a leading provider of big data analytics products and services.Between 1999 and 2001, Mr. Howe started, grew and sold private Internet search innovator, ieWild.Mr. Howe has over his career led the acquisition, merger or divestiture of a dozen companies on 3 continents. Mr. Howe earned a bachelor’s degree with distinction in structural engineering from Concordia University, Canada, and he earned his master’s degree in engineering from McGill University, Canada. 2 Charles D. Morgan.Mr. Morgan has been a member of our Board of Directors since June 2009.He is the Executive Chairman of First Orion Corp., a private company that developed and markets PrivacyStar, an application that helps protect the mobile phone users' privacy.He is an equity owner of Bridgehampton Capital Management LLC, for which he also serves as Chairman of its Advisory Board and co-manager of investments.Mr. Morgan is also on the Board of Directors of Entrust, Inc., a private company that provides solutions to protect digital identities and information for security conscious enterprises and governments.He also serves as a member and is the past Chairman of the Board of Trustees of Hendrix College.Mr. Morgan is also Chairman of the Board of Querencia, a private real estate development and golf course in Cabo San Lucas, Mexico.Mr. Morgan has extensive experience managing and investing in both private and public companies including Acxiom Corporation (NasdaqGS: ACXM), an information services company he helped grow from an early stage company to $1.4 billion in revenues during his tenure as Chief Executive Officer from 1975 to 2008.Mr. Morgan has served on the board and in various leadership roles with the Direct Marketing Association (DMA) throughout his career, serving in 2001 as chairman of the DMA board.Mr. Morgan was employed by IBM as a systems engineer for six years prior to joining Acxiom, and he holds a mechanical engineering degree from the University of Arkansas. Joseph P. Durrett.Mr. Durrett has been a member of our Board of Directors since March 2012 following the closing of our acquisition of Vertro, Inc. (“Vertro”).From August 2006 until March 2012 he was a director of Vertro. Mr. Durrett has been chairman of PromoWorks, a marketing corporation, since November 2008, and president of Jocabos Brands, a marketing corporation since January 2008. Mr. Durrett has been a partner of PrimeGenesis, a management consulting organization, since April 2008. Mr. Durrett was a consultant to TA Associates Private Equity Firm from March 2008 to December 2008 and was senior advisor and investor for Madden Communications, a marketing organization, from August 2004 to August 2006. Prior to that, Mr. Durrett was presiding rights agent for Information Resources, Inc. Contingent Value Rights Trust, an independent trust, from December 2003 to August 2006, and chairman, president, and chief executive officer of Information Resources, Inc., a technology corporation, from May 1999 to January 2004. Required Vote Because only the terms of the Class I directors are expiring at the 2012 Annual Meeting, proxies cannot be voted for more than three director nominees.The three candidates receiving the highest number of affirmative votes at the 2012 Annual Meeting will be elected Class I directors.Abstentions, broker non-votes and withheld votes will have no effect on the outcome of the vote. In the event either Mr. Howe or Mr. Morgan or Mr. Durrett is unable or unwilling to serve as a director, the individual named as proxy on the proxy card will vote the shares that he represents for election of such other person as the Board of Directors may recommend.The Board has no reason to believe that either Mr. Howe or Mr. Morgan or Mr. Durrett will be unable or unwilling to serve. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" ELECTION OF THE CLASS I DIRECTOR NOMINEES. Directors Not Standing For Election Name Age Positions Director Since Charles Pope 60 Class II Director Dr. Adele Goldberg 66 Class II Director Peter Corrao 57 Class III Director Class II Directors Term Expires at the 2013 Annual Meeting Charles Pope.Mr. Pope has been a member of our Board of Directors since September 2008.He has served as Chief Operating Officer and Chief Financial Officer of The Palm Bank, a community bank in Tampa, Florida, since June 2009.From 2007 through 2009, Mr. Pope served as Chief Financial Officer of and a consultant to Aerosonic Corporation, a manufacturer of aircraft instruments and displays.From February 2005 through April 2007, Mr. Pope served as Chief Financial Officer for Reptron Manufacturing, a manufacturer of electronic services and engineering services.From April 2002 until February 2005, Mr. Pope served as Chief Financial Officer for SRI/Surgical, a provider to hospitals of reusable and disposable products used in surgical procedures.Previously, Mr. Pope served as Chief Financial Officer for UTEK Corporation, a business development company that acquires and funds the development of new university technologies.Since February 2010, Mr. Pope has been a member of the Board of Directors of Innovaro Inc. and is Chairman of its Audit Committee and since June 2010, he has been a member of the Board of Directors of Oragenics, Inc. and is Chairman of its Audit Committee.Mr. Pope was with PricewaterhouseCoopers LLP and left as a partner. Mr. Pope holds a B.S. in economics and accounting from Auburn University, and he is a Certified Public Accountant in Florida. 3 Dr. Adele Goldberg.Dr. Goldberg has been a member of our Board of Directors since March 2012 following the closing of our acquisition of Vertro.From August 2006 until joining our Board, she was a director of Vertro. Dr. Goldberg is the founder and has been a director of Neometron, Inc., a consulting corporation, since January 2001. From January 2002 to June 2006, Dr. Goldberg served as Chief Technology Officer and new development management of Agile Mind, Inc., a technology corporation. Dr. Goldberg was acting Chief Information Officer for Celtic Pharma Development Services, a technology corporation, from July 2005 to September 2008. Dr. Goldberg has a Ph.D. in computer science with expertise in designing computer-delivered applications and was the founder and former chief executive officer and chairman of ParcPlace Systems (NASDAQ:PARC), a technology company. Class III Directors Term Expires at the 2014 Annual Meeting Peter A. Corrao.Mr. Corrao as been a member of our Board of Directors and our Chief Executive Officer and President since March 2012 following the closing of our acquisition of Vertro.From April 2006 until March 2012 he was a director and Chief Executive Officer of Vertro. From September 2005 to April 2006, Mr. Corrao served as Chief Operating Officer of Vertro and prior to that served as Chief Executive Officer and a consultant for Bluestreak.com, Inc., a marketing corporation, from September 2001 to January 2005. There are no family relationships between any of the directors. PROPOSAL 2 RATIFICATION OF THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. The Audit Committee has appointed Mayer Hoffman McCann P.C. as our independent registered public accounting firm to audit our consolidated financial statements for the fiscal year ending December 31, 2012.Representatives of Mayer Hoffman McCann P.C. will be present at the annual meeting and will have an opportunity to make a statement or to respond to appropriate questions from stockholders.Although stockholder ratification of the appointment of our independent auditor is not required by our by-laws or otherwise, we are submitting the selection of Mayer Hoffman McCann P.C. to our stockholders for ratification to permit stockholders to participate in this important corporate decision.If not ratified, the Audit Committee will reconsider the selection, although the Audit Committee will not be required to select a different independent auditor for our company.Even if the appointment is ratified, the Audit Committee, in its discretion, may direct the appointment of a different independent registered public accounting firm at any time during the year if the Audit Committee determines that such a changes would be in our best interests. Fees and Services The following table shows the fees that were billed for the audit and other services provided for the years indicated. Audit fees $ $ Audit-related fees - - Tax fees All other fees Total $ $ Audit Fees — This category includes the audit of our annual financial statements, review of financial statements included in our quarterly reports and services that are normally provided by the independent registered public accounting firm in connection with engagements for those years.This category also includes advice on audit and accounting matters that arose during, or as a result of, the audit or the review of interim financial statements. Audit-Related Fees — This category consists of assurance and related services by the independent registered public accounting firm that are reasonably related to the performance of the audit or review of our financial statements and are not reported above under “Audit Fees.”The services for the fees disclosed under this category include consultation regarding our correspondence with the SEC and other accounting consulting. 4 Tax Fees — This category consists of professional services rendered by our independent registered public accounting firm for tax compliance and tax advice.The services for the fees disclosed under this category include tax return preparation and technical tax advice. All Other Fees — This category consists of fees for other miscellaneous items. Policy on Pre-Approval of Fees The Audit Committee charter includes the procedures for pre-approval of all fees charged by our independent registered public accounting firm.Under the procedure, the Audit Committee of the Board of Directors approves the engagement letter with respect to audit, tax and review services. Other fees are subject to pre-approval by the Audit Committee. The audit and tax fees paid to the auditors with respect to 2011 were pre-approved by the Audit Committee of the Board of Directors. Required Vote The ratification of the appointment of Mayer Hoffman McCann P.A. requires the affirmative vote of a majority of our common shares that are present in person or by proxy and entitled to vote on the proposal at the 2012 Annual Meeting. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE RATIFICATION OF THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. OTHER MATTERS As of the date hereof, there are no other matters that we intend to present, or have reason to believe others will present, at the annual meeting.If, however, other matters properly come before the 2012 Annual Meeting, the accompanying proxy authorizes the person named as proxy or his substitute to vote on such matters as he determines appropriate. DISSENTER'S RIGHTS Under Nevada law there are no dissenter's rights available to our stockholders in connection with any matter submitted to a vote of our stockholders at the 2012 Annual Meeting. CORPORATE GOVERNANCE Summary of Corporate Governance Framework We are committed to maintaining the highest standards of honest and ethical conduct in running our business efficiently, serving our stockholders interests and maintaining our integrity in the marketplace. To further this commitment, we have adopted our Code of Conduct and Business Code of Ethics, which applies to all our directors, officers and employees.To assist in its governance, our Board has formed two standing committees composed entirely of independent directors, Audit and Nominating, Corporate Governance and Compensation, and a third standing committee, Strategy and Risk, comprised of a majority of independent directors. A discussion of each committee’s function is set forth below.Additionally, we have adopted and published to all employees our Whistleblower Notice establishing procedures by which any employee may bring to the attention of our Audit Committee any disclosure regarding accounting, internal control or other auditing issues affecting our company or any improper activities of any officer or employee. Disclosure may be made anonymously. Our by-laws, the charters of each Board committee, the independent status of a majority of our Board of Directors, our Code of Conduct and Business Code of Ethics and our Whistleblower Notice provide the framework for our corporate governance. Copies of our by-laws, committee charters, Code of Conduct and Business Code of Ethics and Whistleblower Notice may be found on our website at www.inuvo.com. Copies of these materials also are available without charge upon written request to our Corporate Secretary. 5 Board of Directors The Board of Directors oversees our business affairs and monitors the performance of management.In accordance with our corporate governance principles, the Board of Directors does not involve itself in day-to-day operations.The directors keep themselves informed through discussions with the Chief Executive Officer and our Chief Financial Officer and by reading the reports and other materials that we send them and by participating in Board of Directors and committee meetings.Commencing with our 2008 annual meeting, our directors were divided into three classes, as equal in number as may be possible, and designated Class I, Class II and Class III.Directors may be assigned to each class in accordance with a resolution or resolutions adopted by the Board of Directors.Directors are elected for a full term of three years.Our directors hold office until their successors have been elected and duly qualified unless the director resigns or by reason of death or other cause is unable to serve in the capacity of director. If any director resigns, dies or is otherwise unable to serve out his or her term, or if the Board increases the number of directors, the Board may fill any vacancy by a vote of a majority of the directors then in office, although less than a quorum exists. A director elected to fill a vacancy shall serve for the unexpired term of his or her predecessor. Vacancies occurring by reason of the removal of directors without cause may only be filled by vote of the stockholders. Board Leadership Structure and Board’s Role in Risk Oversight Our Board of Directors has determined that the separation of the offices of Executive Chairman of the Board and Chief Executive Officer enhances Board independence and oversight and facilitates the communication between senior management and the full Board of Directors regarding risk oversight, which the Board believes strengthens its risk oversight activities.Moreover, the separation of the Executive Chairman of the Board and Chief Executive Officer will allow the Chief Executive Officer to better focus on his responsibilities of running the company, enhancing stockholder value and expanding and strengthening our business while allowing the Executive Chairman of the Board to lead the Board in its fundamental role of providing advice to and independent oversight of management.Consistent with this determination, Mr. Richard K. Howe serves as Executive Chairman of the Board of Directors.However, neither Mr. Howe nor Mr. Corrao are considered independent under the NYSE Amex Company Guide. Risk is inherent with every business, and how well a business manages risk can ultimately determine its success.We face a number of risks, including credit risk, interest rate risk, liquidity risk, operational risk, strategic risk and reputation risk.Management is responsible for the day-to-day management of the risks we face, while the Board, as a whole and through its committees, has responsibility for the oversight of risk management.In its risk oversight role, the Board of Directors has the responsibility to satisfy itself that the risk management processes designed and implemented by management are adequate and functioning as designed.To do this, the Strategy and Risk Committee meets regularly with management to review Inuvo's risks.Additionally, the Chairman of the Audit Committee and other members of our Board of Directors meet regularly with management to discuss strategy and risks we face.Our Chief Financial Officer attends many of the Board meetings and is available to address any questions or concerns raised by the Board on risk management and any other matters.The independent members of the Board work together to provide strong, independent oversight of our management and affairs through its standing committees and, when necessary, special meetings of independent directors. Director Independence The Board of Directors has determined that a majority of our current directors have no relationship which, in the opinion of the Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director and is an “independent director” as defined in the NYSE Amex Company Guide. In determining the independence of our directors, the Board of Directors has adopted independence standards specified by applicable laws and regulations of the SEC and the listing standards of the NYSE Amex.In making the determination of the independence of our directors, the Board of Directors considered all known transactions in which Inuvo and any director had any interest, including any discussed under “Certain Relationships and Related Transactions” below. Our independent directors may meet at any time in their sole discretion without any other directors or representatives of management present. Each independent director has access to the members of our management team or other employees as well as full access to our books and records. We have no policy limiting, and exert no control over, meetings of our independent directors. Board of Directors Meetings and Attendance During 2011, the Board of Directors held twenty-six meetings.No director attended, either in person or via telephone, fewer than 75% of the aggregate of all meetings of the Board of Directors and committees, if any, on which each director served.The Board of Directors also approved certain actions by unanimous written consent. 6 Annual Meeting Attendance Our common stock is listed on the NYSE Amex.Rules of the NYSE Amex require that we hold an annual meeting of stockholders.We do not have a policy requiring Board members to attend the annual meeting of stockholders.Fivemembers of our Board of Directors attended our last annual meeting of stockholders. Communications with Directors Stockholders may communicate at any time with any of our directors, our independent directors as a group, or the entire Board by writing to them at Inuvo, Inc., Attention: Corporate Secretary, 143 Varick Street, New York, New York 10013 or by faxing a communication to (561) 491-2716. Our “whistleblower” policy prohibits us, or any of our employees, from retaliating or taking any adverse action against anyone for raising a concern or reporting a problem.Stockholders or employees preferring to raise their concerns in a confidential or anonymous manner may do so by directly contacting the chairperson of the Audit Committee as provided in our Whistleblower Notice.Stockholders and employees may also report ethical concerns or incidents, including concerns about accounting, internal controls or auditing matters. We encourage anyone with a concern to bring it to our Board’s attention as early as possible. Insider Trading Policy In March 2007, our Board adopted our insider trading policy which applies to directors, officers and employees of and consultants to our company including our subsidiaries.Our insider trading policy appears on our website at www.inuvo.com.Generally, these persons are prohibited from trading in our securities, directly or through family members or other persons or entities, if the person is aware of material nonpublic information relating to our company.Similarly, these persons are prohibited from trading in the securities of any other company if they are aware of material nonpublic information about that company which was obtained in the course of the person’s employment with our company, including our subsidiaries.These persons are also prohibited from passing on material nonpublic information to others or to recommend the purchase or sale of any securities when they are aware of material nonpublic information - a practice sometimes known as “tipping.”In an effort to help prevent inadvertent violation of federal securities laws and to avoid even the appearance of trading on the basis of material nonpublic information, all directors, executive officers subject to Section 16 of the Securities Exchange Act of 1934 and certain designated employees and consultants who have access to material nonpublic information are generally prohibited from trading in our securities during quarterly blackout periods which the 2012 Annual Meeting of stockholders of the Company to be held atThe Penn Club of New York, Chestnut Boardroom, 4th Floor, 30 W. 44th Street, New York, NY 10036 on June 21, 2012 beginning at 9:30 A.M., local time, or at any adjournment or postponement thereof, and there to vote, as designated below. (CONTINUED AND TO BE SIGNED ON REVERSE SIDE.) VOTING INSTRUCTIONS If you vote by fax, please DO NOT mail your proxy card. MAIL: Please mark, sign, date, and return this Proxy Cardpromptly using the postage paid envelope enclosed. FAX: Complete the reverse portion of this Proxy Cardand Fax to 202-521-3464. INTERNET: https://www.iproxydirect.com PHONE: 1-866-752-VOTE ABC HOLDER CHICAGO, IL60605 2 INUVO, INC. PROXY SOLICATED ON BEHALF OF THE BOARD OF DIRECTORS PLEASE COMPLETE, DATE, SIGN AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE. PLEASE MARK YOUR VOTE IN BLUE OR BLANK INK AS SHOW HERE: þ PROPOSAL 1 › FOR AGAINST ABSTAIN TO ELECT THREE CLASS I DIRECTORS o o o CONTROL ID: RICHARD K. HOWE o o o REQUEST ID: CHARLES D. MORGAN o o o JOSPEH P. DURRETT o o o PROPOSAL 2 › FOR AGAINST ABSTAIN TO RATIFY THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM o o o THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” ALL ITEMS ABOVE. THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED AS DIRECTED BY THE STOCKHOLDER(S).IF NO SUCH DIRECTIONS ARE MADE, THE PROXY WILL BE VOTED “FOR” PROPOSALS 1 AND 2.IF OTHER BUSINESS IS PROPERLY BROUGHT BEFORE THE MEETING, THE PROXY WILL VOTE IN ACCORDANCE WITH HIS BEST JUDGMENT. MARK “X” IF YOU PLAN TO ATTEND THE MEETING: o MARK HERE FOR AN ADDRESS CHANGEo NEW ADDRESS IF APPLICABLE: IMPORTANT; PLEASE SIGN AS YOUR NAME OR NAMES APPEAR ON THIS PROXY.WHEN SHARES ARE HELD JOINTLY, EACH HOLDER SHOULD SIGN.WHEN SIGNING AS EXECUTOR, ADMINISTRATOR, ATTORNEY, TRUSTEE OR GUARDIAN, PLEASE GIVE FULL TILE AS SUCH.IF SIGNER IS A CORPORATION, PLEAS SIGN FULL CORPOATION NAME BY DULY AUDHOTIRZE OFFICER, GIVING FULL TITLE AS SUCH.IF SIGNER IS A PARTNERHISP, PLEASE SIN IN PARTNERSHIP NAME BY AUTHORIZED PERSON. DATED: , 2012 (PRINT NAME OF STOCKHOLDER AND/OR JOINT TENANT) (SIGNATURE OF STOCKHOLDER) (SECOND SIGNATURE IF HELD JOINTLY)
